DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1 and 11 were amended in the response filed 02 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The amendment and remarks filed 02 June 2022 are found persuasive. Claims 1 and 11 are independent claims. The amendment of independent claims 1 and 11 overcomes the prior art rejection cited under 35 USC 103. Regarding independent claim 1, the prior art of record does not teach the following limitation: “receive, from a wearable device located at a user, at least a biological extraction and at least a datum of user activity data, wherein the user activity data includes recent online purchases of the user; classify the biological extraction and the at least a datum of user activity to at least a datum of a user fingerprint; select at least a compatible element as a function of the user fingerprint, wherein the compatible element comprises a guided recommendation; and generate a representation via a graphical user interface of the compatible element.” 
The limitations of independent claim 11 parallels independent claim 1, therefore it is allowed for similar reasons. Claims 2-10 and 12-20 are allowed based on dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169